
	

114 HR 3641 IH: Health Insurance for Former Foster Youth Act
U.S. House of Representatives
2015-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3641
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2015
			Ms. Bass (for herself, Mr. McDermott, Mr. Langevin, Mr. Doggett, Mrs. Watson Coleman, Mr. Grijalva, Mr. Pascrell, Mr. Cárdenas, Mr. Conyers, Mr. Blumenauer, Mr. Danny K. Davis of Illinois, Ms. Jackson Lee, Mr. Garamendi, Mr. Rangel, Ms. Norton, Mr. Payne, Ms. Clarke of New York, Ms. Kaptur, Ms. Judy Chu of California, Ms. Slaughter, Ms. Wilson of Florida, Mr. DeSaulnier, Mr. Pocan, Ms. Kelly of Illinois, Mr. Kind, Mr. Lewis, Mr. Butterfield, Ms. Castor of Florida, Mr. Lowenthal, Mr. Hastings, Mr. Van Hollen, and Mr. Ellison) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to ensure health insurance coverage continuity for
			 former foster youth.
	
	
 1.Short titleThis Act may be cited as the Health Insurance for Former Foster Youth Act. 2.Coverage continuity for former foster care children up to age 26 (a)In generalSection 1902(a)(10)(A)(i)(IX) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(IX)) is amended—
 (1)in item (bb), by striking are not described in or enrolled under and inserting are not described in and are not enrolled under; (2)in item (cc), by striking responsibility of the State and inserting responsibility of a State; and
 (3)in item (dd), by striking the State plan under this title or under a waiver of the and inserting a State plan under this title or under a waiver of such a. (b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.
			
